IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT JACKSON

                              OCTOBER 1998 SESSION
                                                             FILED
                                                             November 4, 1998

                                                             Cecil Crowson, Jr.
STATE OF TENNESSEE,                    )                     Appellate C ourt Clerk
                                       )    C.C.A. No. 02C01-9801-CC-00034
             Appellee,                 )
                                       )    Carroll County
v.                                     )
                                       )    Honorable C. Creed McGinley
JAMES DENNIS LOVE, JR.,                )
                                       )    (Sale of Cocaine)
             Appellant.                )




FOR THE APPELLANT:                          FOR THE APPELLEE:

Billy R. Roe, Jr.                           John Knox Walkup
Assistant District Public Defender          Attorney General & Reporter
117 North Forrest Avenue                    425 Fifth Avenue, North
Camden, TN 38320                            Nashville, TN 37243-0493

OF COUNSEL:                                 Clinton J. Morgan
Guy T. Wilkinson                            Assistant Attorney General
District Public Defender                    425 Fifth Avenue, North
117 North Forrest Avenue                    Nashville, TN 37243-0493
Camden, TN 38320
                                            G. Robert Radford
                                            District Attorney General
                                            111 Church Street, P. O. Box 686
                                            Huntingdon, TN 38344-0686

                                            Eleanor Cahill
                                            Assistant District Attorney General
                                            111 Church Street, P. O. Box 686
                                            Huntingdon, TN 38344-0686




OPINION FILED: _______________________________


AFFIRMED


L. T. LAFFERTY, SENIOR JUDGE
                                        OPINION


       The appellant, James Dennis Love, Jr., referred herein as the defendant, appeals

as of right from a judgment entered by the Carroll County Circuit Court as a result of a jury

finding him guilty of the sale of cocaine, a Schedule II controlled substance.           The

defendant presents one appellate issue for review, whether the evidence was sufficient to

justify a rational trier of fact finding the defendant guilty beyond a reasonable doubt. After

a review of the evidence in this record, both parties’ briefs, and appropriate law, we affirm

the trial court’s judgment.



                                FACTUAL BACKGROUND



       The Carroll County grand jury returned a two-count indictment charging the

defendant with the sale of cocaine and delivery of cocaine on January 2, 1997. This

indictment was brought by the Twenty-Fourth Judicial District Drug Task Force as the result

of a surveillance drug buy in McKenzie, Tennessee. Steve Lee, director of the task force

and eleven-year veteran of law enforcement, testified that the task force began operations

in Carroll County in October, 1996 and continued through January, 1997. Officer Lee

testified he utilized the services of Sylvester Island, an informant, for the first time on

January 2, 1997. Island had worked as an undercover informant in approximately seventy

cases in the Bolivar, Tennessee area. Officer Lee testified he met Island on January 2 at

the McKenzie Airport where the informant was searched, wired with a transmitter for audio

surveillance, and given $50 in buy money. Officer Lee testified that this was a joint drug

operation with the Inspector General of the Department of Housing and Urban

Development (HUD) to combat drug traffic and violent crimes in the public housing in the

district. Officer Lee followed the informant and parked his surveillance car at the McKenzie

Depot to monitor the conversations of the informant.



       Although Officer Lee was not able to observe the actual transactions, he was able

to hear the buy take place. Upon hearing a signal from the informant, Officer Lee returned


                                              2
to the airport where the informant gave Lee a small bag, which Lee initialed and sealed.

Lee sent the contents and bag to the crime laboratory for analysis. Also present at the

drug buy were the informant’s girlfriend, Jeronda Parker, and two acquaintances of the

defendant, John and Mike. Apparently, John and Mike were charged with some offense

and jumped bail. The surveillance tape was played for the benefit of the jury.



      Mr. Sylvester Island testified he had worked as an undercover informant for the

State for ten years. Island agreed to work for Steve Lee in the McKenzie area. As to their

arrangement, Island “would set up -- meet individuals that was selling drugs, and I would

tell Mr. Lee about them. And he would call me to the airport and wire me up, search the

car and myself, and send me back out to make a purchase.” On January 2, 1997, no

particular person was targeted for a drug buy. After leaving Officer Lee, Island proceeded

to his apartment in the projects and ran into some neighbors, Lynn Cunningham and Keith

Robinson. After a short conversation with these two persons, a brown Escort pulled up.

In the car were the defendant, who was seated in the rear, John, and Mike. The defendant

asked Island if he “needed anything.” The informant told the defendant, “I needed a fifty.

[C]ome back to my apartment, meet me back at the apartment, and that I would buy a fifty

dollar rock off of him.” The defendant came to the apartment with John and Mike, where

the informant paid the defendant $50 for three rocks of cocaine. Island testified this was

the first time he had met the defendant and learned his name, but he had seen the

defendant in the neighborhood with an acquaintance, Tracy Spears. After initialing and

dating the bag, the informant gave the cocaine to Officer Lee.



      Ms. Jeronda Parker testified she and Sylvester Island were living together in the

projects at 6056 Walnut Circle in McKenzie at the time of the buy. Ms. Parker was not

acting as an informant for the State. Ms. Parker testified she and Island met Officer Lee

at the airport where Island was searched, wired, and given $50 for drug purchases. Parker

and Island proceeded to their apartment when they met Lynn Cunningham and Keith

Robinson. After these two persons left, the defendant, John, and Mike stopped Parker and

Island. The defendant asked Island “did he need anything,” to which Island responded,



                                            3
“Yes, let me back up to the apartment.” Whereupon, the defendant gave some cocaine

to Island for $50. Ms. Parker had seen the defendant one time before, and on the night

of the buy the defendant identified himself as Dennis Love.



       Ms. Sandra Jean Romanek, examiner for the Tennessee Bureau of Investigation,

testified she received a substance for drug analysis from Steve Lee. After an examination

and analysis, Ms. Romanek determined the substance was cocaine and weighed 0.3

grams. Cocaine is a Schedule II controlled substance.



       The defendant did not testify, nor present any defense proof.



                                    APPELLATE ISSUE



       The defendant contends the identification testimony of Sylvester Island and Jeronda

Parker was unreliable since Island was a paid informant and convicted felon, and there

was no basis to test the voices on the tape since the defendant did not testify. The State

counters that the defendant’s sole argument on appeal, the State’s witnesses were not

credible, is not an appealable issue.



       When reviewing a trial court’s judgment, the appellate court will not disturb a verdict

of guilty unless the facts in the record and inferences which may be drawn from it are

insufficient as a matter of law for a rational trier of fact to find the defendant guilty beyond

a reasonable doubt. Tenn. R. App. P. 13 (e); State v. Tuggle, 639 S.W.2d 913 (Tenn.

1982); State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App. 1996). Initially, a defendant

is cloaked with the presumption of innocence. Tuggle, 639 S.W.2d at 914. However, a

jury conviction removes the presumption of innocence and replaces it with one of guilt, so

that on appeal a convicted defendant has the burden of demonstrating that the evidence

is insufficient. Id. In determining the sufficiency of evidence, this Court does not reweigh

or reevaluate the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). On

appeal, the State is entitled to the strongest legitimate view of the evidence and all


                                               4
legitimate or reasonable inferences which may be drawn therefrom. State v. Harris, 839

S.W.2d 54, 75 (Tenn. 1992). It is the appellate court’s duty to affirm the conviction if the

evidence viewed under these standards was sufficient for any rational trier of fact to have

found the essential elements of the offense beyond a reasonable doubt. Jackson v

Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979); State v. Cazes,

875 S.W.2d 253, 259 (Tenn. 1994). This rule is applicable to findings of guilt predicated

upon the direct evidence, circumstantial evidence, or a combination of both direct and

circumstantial evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.

1990).



         Basically, the defendant attacks his conviction on the ground the testimony of the

informant, Sylvester Island, and Jeronda Parker was not credible. Since the defendant

elected not to present any proof, the jury was to consider the testimony of the two State

witnesses and the tape of the conversations. The question of the identification of the

defendant was resolved by the jury. The weight and credibility of witnesses’ testimony are

matters entrusted exclusively to the jury as the trier of fact. State v. Locust, 914 S.W.2d

554, 558 (Tenn. Crim. App.), per. app. denied (Tenn. 1995); State v. Boling, 840 S.W.2d

944, 947 (Tenn. Crim. App.), per. app. denied (Tenn. 1992).



         In conclusion, there is ample evidence in this record to support the conviction of the

defendant, and thus the trial court’s judgment is affirmed.




                                            ________________________________________
                                            L. T. LAFFERTY, SENIOR JUDGE




                                               5
CONCUR:




___________________________________
JOHN H. PEAY, JUDGE




___________________________________
DAVID G. HAYES, JUDGE




                                  6